—Judgment unanimously affirmed. Memorandum: Because defendant did not move to withdraw his plea under CPL 220.60 (3) or to vacate the judgment of conviction under CPL 440.10, his contention that the plea allocution was insufficient has not been preserved for our review (see, People v Lopez, 71 NY2d 662, 665). Nor does defendant’s plea allocution qualify for the “rare case” exception to the preservation doctrine (People v Lopez, supra, at 666; see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839).
We conclude that defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Ontario County Court, Harvey, J. — Grand Larceny, 4th Degree.) Present— Green, J. P., Pine, Wisner, Balio and Boehm, JJ.